Exhibit 10.1

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of March 30, 2012, by and between Cinemark Holdings, Inc., a
Delaware corporation (the “Company”), and Timothy Warner (“Executive”).

W I T N E S S E T H:

WHEREAS, the Company and Executive are parties to an Employment Agreement dated
as of June 16, 2008, which arrangement sets forth the terms and conditions of
Executive’s employment with the Company (the “Prior Agreement”); and

WHEREAS, the parties desire to enter into this Agreement to replace and
supersede the Prior Agreement;

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties hereto agree as follows:

1. Employment.

1.1 Title and Duties. The Company hereby employs Executive as Chief Executive
Officer and President of the Company. Executive’s duties, responsibilities and
authority shall be consistent with Executive’s position and titles and shall
include serving in a similar capacity with certain of the Company’s Subsidiaries
(as hereinafter defined) and such other duties, responsibilities and authority
as may be assigned to Executive by the Board of Directors of the Company (the
“Board”). Executive shall report directly to the Board of Directors of the
Company.

1.2 Services and Exclusivity of Services. The Company and Executive recognize
that the services to be rendered by Executive are of such a nature as to be
peculiarly rendered by Executive, encompass the individual ability, managerial
skills and business experience of Executive and cannot be measured exclusively
in terms of hours or services rendered in any particular period. Executive shall
devote Executive’s full business time and shall use Executive’s best efforts,
energy and ability exclusively toward advancing the business, affairs and
interests of the Company and its Subsidiaries, and matters related thereto.
Nothing in this Agreement shall preclude Executive from serving on boards of
directors of up to one other company which is not competitive to the Company
upon the Board’s approval not to be unreasonably withheld or participating on a
board of or in trade organizations, charitable, community, school or religious
activities that do not substantially interfere with his duties and
responsibilities hereunder or conflict with the interests of the Company.

1.3 Location of Office. The Company shall make available to Executive an office
and support services at the Company’s headquarters in Dallas/Plano, Texas area.
Executive’s main office shall be at such location.



--------------------------------------------------------------------------------

1.4 Subsidiaries; Person. For purposes of this Agreement, “Subsidiary” or
“Subsidiaries” means, as to any Person, any other Person (i) of which such
Person or any other Subsidiary of such Person is a general partner, (ii) of
which such Person, any one or more of its other Subsidiaries of such Person, or
such Person and any one or more of its other Subsidiaries, directly or
indirectly owns or controls securities or other equity interests representing
more than fifty percent (50%) of the aggregate voting power, or (iii) of which
such Person, any one or more of its other Subsidiaries of such Person, or such
Person and any one or more its other Subsidiaries, possesses the right to elect
more than fifty percent (50%) of the board of directors or Persons holding
similar positions; and “Person” means any individual, corporation, partnership,
limited liability company, firm, joint venture, association, joint-stock
company, trust, unincorporated organization, or other entity or group (as
defined in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended).

2. Term. The term of Executive’s employment under this Agreement (the “Term”)
shall commence on the Effective Date (as defined in Section 19) and shall
continue until April 1, 2014; provided, however, that at the end of the Term,
the Company may elect to extend the Term for an additional one-year period upon
six months prior written notice by the Company to Executive, exercising its
right to extend the Term for one additional year (the “Renewal Term”).
References in this Agreement to the “balance of the Term” shall mean the period
of time remaining in the initial Term, or if applicable, the one year extension
if exercised by the Company.

3. Compensation.

3.1 Base Salary. During the Term, the Company will pay to Executive a base
salary at the rate of $700,000 per year, payable in accordance with the
Company’s practices in effect from time to time (“Base Salary”), such Base
Salary to be applied as of February 15, 2012. Amounts payable shall be reduced
by standard withholding and other authorized deductions. Such Base Salary shall
be reviewed during the Term for increase (but not decrease) in the sole
discretion of the Board, or such individual, group or committee that the Board
may select as its delegate, not less frequently than annually during the Term.
In conducting any such review, the Board or such delegate shall consider and
take into account, among other things, any change in Executive’s
responsibilities, performance of Executive, the compensation of other similarly
situated executives of comparable companies and other pertinent factors. Once
increased, Executive’s Base Salary shall not be decreased except upon mutual
agreement between the parties, and, as so increased, shall constitute Base
Salary hereunder.

3.2 Bonuses; Incentive, Savings and Retirement Plans; Welfare Benefit Plans.

(a) Executive shall be entitled to participate in all annual and long-term
bonuses and incentive, savings and retirement plans generally available to other
similarly situated executive employees of the Company. Executive, and
Executive’s family as the case may be, shall be eligible to participate in and
receive all benefits under welfare benefit plans, practices, programs and
policies provided to senior executives of the Company, including the Chief
Executive Officer, the President, other Executive Vice Presidents and other
Senior Vice Presidents of the Company, including, without limitation, medical,
prescription, dental, disability, salary continuance, employee life, group life,
accidental death and travel accident insurance plans and programs. The Company
reserves the right to modify, suspend or discontinue any and all of its benefits
referred to in this Section 3.2 at any time without recourse by Executive so
long as such action is taken generally with respect to other executives and does
not single out Executive.

 

- 2 -



--------------------------------------------------------------------------------

(b) In addition to his Base Salary, for each fiscal year ending during the Term,
Executive will be entitled to participate in the Cinemark Holdings, Inc.
Performance Bonus Plan (the “Annual Bonus Plan”), as such Annual Bonus Plan may
be amended from time to time, or pursuant to the terms of any successor plan;
provided, however, Executive’s target bonus shall not be less than 100% of
Executive’s Base Salary. If the performance targets specified by the
Compensation Committee of the Board are satisfied, Executive will receive an
annual incentive cash bonus (the “Annual Bonus”) based upon the award
opportunity parameters and performance targets established by the Compensation
Committee of the Board pursuant to the terms of the Annual Bonus Plan. The
amount of the Annual Bonus award opportunity and the performance targets that
must be satisfied to receive such Annual Bonus award will be established by the
Compensation Committee, in its sole discretion, each fiscal year pursuant to the
terms of the Annual Bonus Plan. All such Annual Bonus award payments will be
payable as specified pursuant to the terms of the Annual Bonus Plan and will be
reduced by standard withholding and other authorized deductions.

(c) Equity Awards. Executive will be eligible to participate in and receive
grants of equity incentive awards (“Equity Awards”) under the Company’s Amended
and Restated 2006 Long Term Incentive Plan (the “Equity Incentive Plan”), as
such Equity Incentive Plan may be amended from time to time, or pursuant to the
terms of any successor plan. Equity Awards to Executive may be granted at such
times and subject to such terms and conditions as the Equity Incentive Plan
administrator shall determine; provided, however, (i) Equity Awards, to the
extent any Equity Awards are granted, shall be at least 125% of Executive’s Base
Salary and (ii) Equity Awards shall not contain time based vesting provisions
exceeding four years and will vest in equal amounts annually during the
established vesting term. Executive has received prior grants of Equity Awards
which shall continue to be subject to the terms of the award agreement under
which such Equity Awards were issued and this Agreement provided herein. Upon
the consummation of a Sale of the Company, Executive’s Equity Awards will
accelerate and become fully vested (assuming Executive is then, and has been
continuously, employed by the Company or any of its Subsidiaries). For purposes
hereof, “Sale of the Company” is defined and has the meaning specified in the
Equity Incentive Plan.

3.3 Fringe Benefits. Executive shall be entitled to receive fringe benefits
consistent with Executive’s duties and position, and in accordance with the
benefits provided to other similarly situated executive employees of the
Company. The Company reserves the right to modify, suspend or discontinue any
and all of its fringe benefits referred to in this Section 3.3 at any time
without recourse by Executive so long as such action is taken generally with
respect to other similarly situated peer executives and does not single out
Executive.

3.4 Travel and Expenses. Executive shall be entitled to reimbursement for
expenses incurred in the furtherance of the business of the Company in
accordance with the Company’s practices and procedures, as they may exist from
time to time. Executive may, in his discretion, elect to purchase, and be
reimbursed for, business class tickets on any international flights for which
scheduled flight time exceeds five hours. Executive shall keep complete and
accurate records of all expenditures such that Executive may substantiate and
fully account for such expenses according to the Company’s practices and
procedures.

 

- 3 -



--------------------------------------------------------------------------------

3.5 Vacation. Executive shall be entitled to no less than twenty (20) days paid
vacation and other absences from work in accordance with the Company’s vacation
and absence policy in effect at the time of such vacations or absences which
shall be taken at such times as are consistent with Executive’s responsibilities
hereunder.

3.6 Payment of Compensation and Benefits. Executive acknowledges and agrees that
all payments required to be paid to Executive and benefits to be provided to
Executive may be paid or provided by the Company, its successor or any other
Subsidiary of the Company.

4. Confidential Information; Non-Competition; Non-Solicitation.

4.1 General. Executive acknowledges that during his employment and as a result
of his relationship with the Company and its affiliates, Executive has obtained
and will obtain knowledge of, and has been given and will be given access to,
information, including, but not limited to, information regarding the business,
operations, services, proposed services, business processes, advertising,
marketing and promotional plans and materials, price lists, pricing policies,
ticket sales, film licensing, purchasing, real estate acquisition and leasing,
other financial information and other trade secrets, confidential information
and proprietary material of the Company and its affiliates or designated as
being confidential by the Company or its affiliates which are not generally
known to non-Company personnel, including information and material originated,
discovered or developed in whole or in part by Executive (collectively referred
to herein as “Confidential Information”). The term “Confidential Information”
does not include any information which (i) at the time of disclosure is
generally available to the public (other than as a result of a disclosure by
Executive in breach of this Agreement), or (ii) was available to Executive on a
non-confidential basis from a source (other than the Company or its Affiliates
or their representatives) that is not and was not prohibited from disclosing
such information to Executive by a contractual, legal or fiduciary obligation.
Executive agrees that during the Term and, to the fullest extent permitted by
law, thereafter, Executive will, in a fiduciary capacity for the benefit of the
Company and its affiliates, hold all Confidential Information strictly in
confidence and will not directly or indirectly reveal, report, disclose, publish
or transfer any of such Confidential Information to any Person, or utilize any
of the Confidential Information for any purpose, except in furtherance of
Executive’s employment under this Agreement and except to the extent that
Executive may be required by law to disclose any Confidential Information.
Executive acknowledges that the Company and its affiliates are providing
Executive additional Confidential Information that Executive was not given prior
to execution of this Agreement, as further consideration to Executive for
executing this Agreement, including the promises and covenants made by Executive
in this Section 4.

4.2 Non-Competition. In further consideration of the compensation to be paid to
Executive hereunder, Executive acknowledges that during the course of his
employment with the Company and its Subsidiaries, he has, and will, become
familiar with the trade secrets of the Company and its Subsidiaries and with
other Confidential Information concerning the Company and its Subsidiaries and
that his services have been and shall continue to be of special, unique

 

- 4 -



--------------------------------------------------------------------------------

and extraordinary value to the Company and its Subsidiaries. Therefore,
Executive agrees that, during Executive’s employment hereunder and for one year
after the date of termination of employment (the “Non-compete Period”), he shall
not directly or indirectly own any interest in, manage, control, participate in,
consult with, render services for, be employed in an executive, managerial or
administrative capacity by, or in any manner engage in, any Competing Business.
For purposes hereof, “Competing Business” means any business that owns, operates
or manages any movie theatre within a 25-mile radius (if such theatre is outside
of a Major DMA) or a 10-mile radius (if such theatre is within a Major DMA) of
any theatre (i) being operated by the Company or any of its Subsidiaries during
Executive’s employment hereunder (but excluding any theatres which the Company
and its Subsidiaries have ceased to operate as of the date of the termination of
Executive’s employment hereunder), or (ii) under consideration by the Company or
any of its Subsidiaries for opening as of the date of termination of employment;
“Major DMA” means a Designated Market Area with a number of households in excess
of 700,000; “Designated Market Area” means each of those certain geographic
market areas for the United States designated as such by Nielsen Media Research,
Inc. (“Nielsen”), as modified from time to time by Nielsen, whereby Nielsen
divides the United States into non-overlapping geography for planning, buying
and evaluating television audiences across various markets and whereby a county
in the United States is exclusively assigned, on the basis of the television
viewing habits of the people residing in the county, to one and only one
Designated Market Area; and all theatres operated by the Company and its
Subsidiaries in Canada shall be treated as being outside of a Major DMA. Nothing
herein shall prohibit Executive from (i) being a passive owner of not more than
five percent (5%) of the outstanding stock of any class of a corporation which
is publicly traded, so long as Executive has no active participation in the
business of such corporation, or (ii) during the one year period following the
termination of Executive’s employment, owning, operating or investing in up to
five (5) movie theatres, so long as each such theatre is outside of a 25-mile
radius of the theatres being operated by the Company or any of its Subsidiaries
or under consideration by the Company or any of its Subsidiaries for opening, in
each case, as of the time of termination of Executive’s employment. During the
one-year period following the termination of Executive’s employment for any
reason, Executive shall provide reasonable notice to the Company of his plans
for acquiring ownership in, commencing operations of, or investing in, any movie
theatre prior to any such event. Notwithstanding the foregoing, Executive’s
obligations under this Section 4.2 shall terminate and become null and void if
Executive terminates his employment with Good Reason.

4.3 Proprietary Interest. All inventions, designs, improvements, patents,
copyrights and discoveries conceived by Executive during Executive’s employment
by the Company or its affiliates that are useful in or directly or indirectly
related to the business of the Company and its affiliates or to any experimental
work carried on by the Company or its affiliates, shall be the property of the
Company and its affiliates. Executive will promptly and fully disclose to the
Company or its affiliates all such inventions, designs, improvements, patents,
copyrights and discoveries (whether developed individually or with other
persons) and shall take all steps necessary and reasonably required to assure
the Company’s or such affiliate’s ownership thereof and to assist the Company
and its affiliates in protecting or defending the Company’s or such affiliate’s
proprietary rights therein.

 

- 5 -



--------------------------------------------------------------------------------

4.4 Return of Materials. Executive expressly acknowledges that all data, books,
records and other Confidential Information of the Company and its affiliates
obtained in connection with the Company’s business is the exclusive property of
the Company or its affiliates and that upon the termination of Executive’s
employment by the Company or its affiliates, Executive will immediately
surrender and return to the Company or its affiliates all such items and all
other property belonging to the Company or its affiliates then in the possession
of Executive, and Executive shall not make or retain any copies thereof.

4.5 Property of the Company. Executive acknowledges that from time to time in
the course of providing services pursuant to this Agreement, Executive shall
have the opportunity to inspect and use certain property, both tangible and
intangible, of the Company and its affiliates and Executive hereby agrees that
such property shall remain the exclusive property of the Company and its
affiliates. Executive shall have no right or proprietary interest in such
property, whether tangible or intangible, including, without limitation,
Executive’s customer and supplier lists, contract forms, books of account,
computer programs and similar property.

4.6 Reasonable in Scope and Duration; Consideration. Executive agrees and
acknowledges that the restrictions contained in this Section 4 are reasonable in
scope and duration and are necessary to protect the business interests and
Confidential Information of the Company and its affiliates after the Effective
Date of this Agreement, and Executive further agrees and acknowledges that he
has reviewed the provisions of this Agreement with his legal counsel. Executive
acknowledges and agrees that Executive will receive substantial, valuable
consideration from the Company for the covenants contained in this Section 4,
including without limitation, compensation and other benefits.

5. Termination.

5.1 Termination Prior to Expiration of Term. Notwithstanding anything to the
contrary contained in Section 2, Executive’s employment may be terminated prior
to the expiration of the Term only as provided in this Section 5.

5.2 Death or Disability.

(a) The Company may terminate Executive’s employment hereunder due to death or
Disability (as defined below). If Executive’s employment hereunder is terminated
as a result of death or Disability, Executive (or Executive’s estate or personal
representative in the event of death) shall be entitled to receive (i) all Base
Salary due to Executive through the date of termination, (ii) the actual bonus,
if any, he would have received in respect of the fiscal year in which his
termination occurs, prorated by a fraction, the numerator of which is the number
of days in such fiscal year prior to the date of Executive’s termination and the
denominator of which is 365, payable at the same time as any Annual Bonus
payments are made to other similarly situated active executives pursuant to the
terms of the Annual Bonus Plan and subject to satisfaction of the performance
targets for such fiscal year, (iii) any previously vested Equity Awards and
benefits, such as retirement benefits and vacation pay, in accordance with the
terms of the plan or agreement pursuant to which such Equity Awards or benefits
were granted to Executive (items (i) through (iii) above collectively referred
to as “Accrued Employment Entitlements”), (iv) a lump sum payment equal to
twelve (12) months of Executive’s full Base Salary, which shall be payable as
soon as practicable following the date of termination but not later than
March 15 of the first calendar year following the year of such

 

- 6 -



--------------------------------------------------------------------------------

termination; provided, that in the case of Disability such payment shall be
offset by the amount of Base Salary paid by the Company to Executive or
Executive’s personal representative from the date on which Executive was first
unable substantially to perform Executive’s duties through the date of such
termination, and (v) any benefits payable to Executive or Executive’s
beneficiaries, as applicable, in accordance with the terms of the applicable
benefit plan. At the Company’s expense, Executive and/or Executive’s dependents
shall be entitled to continue to participate in the Company’s welfare benefit
plans and programs on the same terms as similarly situated actively-employed
executives for a period of twelve (12) months from the date of such termination.
Executive and/or Executive’s dependents shall thereafter be entitled to any
continuation of such benefits provided under such benefit plans or by applicable
law. Following the death or Disability of Executive, Executive’s participation
under any Equity Award or other incentive compensation plan (other than Annual
Bonuses included in the definition of Accrued Employment Entitlements) shall be
governed by the terms of such plans.

(b) “Disability” shall mean if, by reason of any medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of not less than twelve (12) months, Executive
is either (i) unable to engage in any substantial gainful activity; or
(ii) receiving income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering Company employees.
Executive’s Disability shall be determined by the Company, in good faith, based
upon information supplied by Executive and the physician mutually agreed upon by
the Company and Executive. Executive agrees to submit to physical exams and
diagnostic tests reasonably recommended by such physician.

5.3 Termination by the Company for Cause or by Executive because of a Voluntary
Termination.

(a) Executive’s employment hereunder may be terminated by the Company for Cause
(as hereinafter defined) or, subject to Section 5.4 hereof, by Executive under a
Voluntary Termination (as hereinafter defined). If Executive’s employment
hereunder is terminated under this Section 5.3, Executive shall be entitled to
receive all Base Salary due to Executive through the date of termination.
Furthermore, all previously vested rights of Executive under an Equity Award or
similar incentive compensation plan or program shall be treated in accordance
with the terms of such plan or program. Except as specifically set forth in this
Section 5.3, the Company shall have no further obligations to Executive
following a termination for Cause, or a Voluntary Termination.

(b) “Cause” shall mean (i) subject to clause (ii) below, a felony which results
in a conviction, a guilty plea or a plea of nolo contendere, (ii) engaging in
conduct involving moral turpitude that causes the Company and its affiliates
material and demonstrable public disrepute or material and demonstrable economic
harm; (iii) a willful material breach of this Agreement by Executive and/or
Executive’s gross neglect of Executive’s duties hereunder which is not cured to
the Board’s reasonable satisfaction within fifteen (15) days after notice
thereof is given to Executive by the Board; or (iv) the intentional wrongful
damage to or misappropriation or conversion of material property of the Company
or its affiliates. No act or failure to act by the Executive shall be deemed
“willful” or “intentional” if done, or omitted to be done, by him in good faith
and with the reasonable belief that his action or omission was in the

 

- 7 -



--------------------------------------------------------------------------------

best interest of the Company. Notwithstanding the foregoing, the Company shall
not be entitled to terminate Executive for Cause under clause (ii) above, unless
(A) the Board shall have made a good faith investigation and can produce
demonstrable evidence of the existence of the commission of the fraud,
embezzlement or theft which would serve as the basis of Executive’s termination
for Cause under clause (ii) above, during which investigation the Company may
place Executive on a paid administrative leave of absence and (B) no less than
2/3 of the members of the Board (excluding Executive if Executive is then a
member of the Board) shall have made a good faith determination that the Company
is entitled to terminate Executive for Cause under clause (ii) above.

(c) “Voluntary Termination” shall mean a termination of employment by Executive
on Executive’s own initiative other than (i) a termination due to Disability or
(ii) a termination for Good Reason.

5.4 Termination by the Company without Cause by Executive for Good Reason or
upon Expiration. The Company may terminate Executive’s employment hereunder
without Cause, Executive shall be permitted to terminate Executive’s employment
hereunder for Good Reason (as hereinafter defined) or Executive’s employment
hereunder shall terminate at the end of the Term or Renewal Term, as applicable.
If the Company terminates Executive’s employment hereunder without Cause, other
than due to death or Disability, or if Executive effects a termination for Good
Reason or if Executive’s employment terminates -at the end of the Term or
Renewal Term, as applicable, Executive shall be entitled to receive the payments
and benefits set forth in this Section 5.4.

(a) So long as Executive has not breached any of the terms contained in
Section 4, Executive shall be entitled to each of the following:

(i) Executive’s Accrued Employment Entitlements.

(ii) Executive’s annual Base Salary in effect as of the date of such
termination, payable in accordance with the Company’s normal payroll practices;
through the end of the Term or Renewal Term, as applicable, however, that if
Executive is, as of the date of such termination, a “specified employee” within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), any amount that is (1) not treated as a short-term deferral within
the meaning of Treas. Regs. §1.409A-1(b)(4), and (2) exceeds the separation pay
limit under Treas. Regs. §1.409A-1(b)(9)(iii)(A) (two times the lesser of
(A) the sum of Executive’s annualized compensation based on Executive’s annual
Base Salary for the calendar year preceding the calendar year in which
termination occurs (adjusted for any increase during that year that was expected
to continue indefinitely if Executive’s employment had not been terminated), or
(B) the maximum amount that may be taken into account under a qualified plan
pursuant to Code Section 401(a)(17) for the year in which such termination
occurs), will not be paid before the date that is six (6) months after such date
of termination, or if earlier, the date of Executive’s death. Any payments or
benefits to which Executive would otherwise be entitled during such non-payment
period will be accumulated and paid or otherwise provided to Executive on the
first day of the seventh month following such date of termination, or if
earlier, within 30 days of Executive’s

 

- 8 -



--------------------------------------------------------------------------------

death to his surviving spouse (or to his estate if Executive’s spouse does not
survive him). For purposes of this Section 5.4(a)(ii), any amount that is paid
as a short-term deferral within the meaning of Treas. Regs. §1.409A-1(b)(4), or
within the separation pay limit under Treas. Regs. §1.409A-1(b)(9)(iii)(A) shall
be treated as a separate payment, provided the aggregate of the separate
payments under this Section 5.4(a)(ii) shall not exceed an amount equal to two
times the Executive’s annual Base Salary in effect as of the date of such
termination or for a period in excess of twenty-four (24) months following any
such termination.

(iii) Executive and Executive’s dependents shall be entitled to continue to
participate in the Company’s welfare benefit plans and insurance programs on the
same terms as similarly situated active employees for a period of twenty-four
months from the termination date. Following the expiration of such period,
Executive and/or Executive’s dependents shall be entitled to any continuation of
benefits as are provided under such benefit plans by the Company or as are
required to be provided in accordance with applicable law.

(iv) Any outstanding Equity Award with time based vesting provisions granted to
Executive shall immediately become vested as of the termination date. Any Equity
Awards with performance based vesting provisions shall remain outstanding
through the remainder of the applicable performance period (without regard to
any continued employment requirement) and if or to the extent the performance
provisions are attained, such Equity Awards shall become immediately and fully
vested without regard to any continued employment requirement once the
performance provisions have been attained and certified by the compensation
committee of the Company.

(b) For purposes of the calculation of Executive’s benefits under any
supplemental defined benefit plan in which Executive participates, Executive
shall be credited with one additional year of service as a result of termination
pursuant to this Section 5.4.

(c) “Good Reason” means and shall be deemed to exist if, without the prior
written consent of Executive, (i) Executive suffers a significant reduction in
duties, responsibilities or effective authority associated with Executive’s
titles and positions as set forth and described in this Agreement or is assigned
any duties or responsibilities inconsistent in any material respect therewith
(other than in connection with a termination for Cause); provided, however, the
hiring, retention and election of a President and Chief Operating Officer shall
not constitute a significant reduction in duties, responsibilities or effective
authority for purposes of this definition; (ii) the Company fails to pay
Executive any amounts or provide any benefits required to be paid or provided
under this Agreement or is otherwise in material breach of this Agreement;
(iii) subject to (i) above, the Company adversely changes Executive’s titles or
reporting requirements; (iv) Executive’s compensation opportunity (other than
Base Salary, which is governed by Section 3.1) or benefits provided for
hereunder are materially decreased; or (v) the Company transfers Executive’s
primary workplace from the Company’s headquarters in Dallas/Plano, Texas area.
No termination by Executive shall be for “Good Reason” unless written notice of
such termination setting forth in particular the event(s)

 

- 9 -



--------------------------------------------------------------------------------

constituting Good Reason is delivered to the Company within thirty (30) days
following the date on which the event constituting Good Reason occurs and the
Company fails to cure or remedy the event(s) identified in the notice within
thirty (30) days after receipt of such notice.

5.5 Termination During a Change of Control. Notwithstanding Section 5.4, if
within one year after a Change of Control (as defined below), executive’s
employment is terminated by the Company (other than for Disability, death or
Cause) or Executive resigns for Good Reason, Executive shall receive the
payments and benefits set forth in this Section 5.5:

(a) Executive’s Accrued Employment Entitlements; plus

(b) An amount (the “Section 5.5 Termination Amount”) in addition to any other
cash compensation beyond that provided in (a) above, which amount shall be equal
to the sum of two times Executive’s annual Base Salary; plus an amount equal to
one and one half times the most recent Annual Bonus received by Executive for
any fiscal year ended prior to the date of such termination (determined without
regard to any performance goals), payable in a lump sum within thirty (30) days
following such termination of employment provided further, that if such
termination or resignation occurs within thirty (30) days prior to the calendar
year end, the payment, without interest, the amount shall be paid no earlier
than January 1 of the next year;

(c) Executive and Executive’s dependents shall be entitled to continue to
participate in the Company’s, a successor’s or acquiror’s welfare benefit plans
and insurance programs on the same terms as similarly situated active employees
for a period of thirty (30) months from the termination date. Following the
expiration of such thirty (30) month period, Executive and/or Executive’s
dependents shall be entitled to any continuation of benefits as are provided
under such benefit plans by the Company or as are required to be provided in
accordance with applicable law;

(d) Any outstanding Equity Awards granted to Executive shall be fully vested
and/or exercisable as of the date of such termination of employment and shall
remain exercisable, in each case, in accordance with the terms contained in the
plan and the agreement pursuant to which such compensation awards were granted,
but in no event shall Executive’s rights under any such Equity Awards be less
favorable than the terms applicable to a Sale of the Company or other change in
control contained in the plan and the agreement pursuant to which such Equity
Awards were granted;

(e) For purposes of the calculation of Executive’s benefits under any
supplemental defined benefit plan in which Executive participates, Executive
shall be credited with one additional year of service as a result of termination
pursuant to this Section 5.5;

(f) A “Change of Control” shall be deemed to have occurred upon (i) the date
that (A) any individual, entity or group (within the meaning both of
Section 1.409A-3(i)(5)(vi)(D) of the Treasury Regulations and of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), other than the Mitchell Family (as defined below),
acquires (or has acquired during the 12-month period ending on the date of the

 

- 10 -



--------------------------------------------------------------------------------

most recent acquisition by such individual, entity or group), beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of thirty percent (30%) or more of the total combined voting power of the voting
securities of the Company entitled to vote generally in the election of
directors (“Voting Power”); and (B) such beneficial ownership (as so defined) by
such individual, entity or group of more than thirty percent (30%) of the Voting
Power then exceeds the combined beneficial ownership (as so defined) of Voting
Power of the Mitchell Family, (ii) a majority of the members of the Company’s
Board of Directors shall not be Continuing Directors (as defined below) or
(iii) the sale of all or substantially all of the Company’s assets;

(g) “Continuing Director” shall mean with respect to any 12-month period,
individuals that at the beginning of such period constituted the Board of
Directors of the Company (together with any new directors whose election by such
board or whose nomination for election by the stockholders of the Company was
approved by a vote of at least a majority of the directors of the Company then
still in office who were either directors at the beginning of such period or
whose election or nomination was previously so approved); and

(h) “Mitchell Family” shall mean (a) Lee Roy or Tandy Mitchell, or the estate of
Lee Roy Mitchell or Tandy Mitchell and (b) any trust or other arrangement for
the benefit of a Mitchell.

5.6 General Release. Except where the termination is the result of Executive’s
death and notwithstanding the foregoing, no payment shall be made by the Company
to Executive under this Section 5 unless otherwise required by state, local or
federal law, until Executive executes a general release of all claims in a form
reasonably approved by the Company. The terms of any such general release will
not, without the written consent of the Executive, terminate any continuing
payment or benefit obligations hereunder by the Company to the Executive.
Notwithstanding the foregoing, if the Company fails to deliver a form of general
release to the Executive by the forty-fifth (45th) day following the date of
termination, the Executive will be deemed to have satisfied the condition of
this Section 5.6 without being required to execute a general release.

5.7 Office Support. Upon the termination of Executive’s employment hereunder for
any reason except for Cause, the Company shall make available to Executive, at
the Company’s expense, an office and support services, (including, without
limitation, telephone, telefax and internet access), at the Company’s election,
either at the Company’s main office or at another suitable office space in the
Dallas/Plano area, for a period not to exceed three (3) months following the
date of such termination.

6. Arbitration.

6.1 General. Any dispute, controversy or claim arising out of or relating to
this Agreement, the breach hereof or the coverage or enforceability of this
arbitration provision shall be settled by arbitration in Dallas, Texas (or such
other location as the Company and Executive may mutually agree), conducted in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, as such rules are in effect in Dallas/Fort Worth, Texas on the date
of delivery of demand for arbitration. The arbitration of any such issue,
including the

 

- 11 -



--------------------------------------------------------------------------------

determination of the amount of any damages suffered by either party hereto by
reason of the acts or omissions of the other, shall be to the exclusion of any
court of law. Notwithstanding the foregoing, either party hereto may seek any
equitable remedy in a court to enforce the provisions of this Agreement,
including but not limited to an action for injunctive relief or attachment,
without waiving the right to arbitration.

6.2 Procedure.

(a) Either party may demand such arbitration by giving notice of that demand to
the other party. The party demanding such arbitration is referred to herein as
the “Demanding Party,” and the party adverse to the Demanding Party is referred
to herein as the “Responding Party.” The notice shall state (x) the matter in
controversy, and (y) the name of the arbitrator selected by the party giving the
notice.

(b) Not more than fifteen (15) days after such notice is given, the Responding
Party shall give notice to the Demanding Party of the name of the arbitrator
selected by the Responding Party. If the Responding Party shall fail to timely
give such notice, the arbitrator that the Responding Party was entitled to
select shall be named by the Arbitration Committee of the American Arbitration
Association. Not more than fifteen (15) days after the second arbitrator is so
named; the two arbitrators shall select a third arbitrator. If the two
arbitrators shall fail to timely select a third arbitrator, the third arbitrator
shall be named by the Arbitration Committee of the American Arbitration
Association.

(c) The dispute shall be arbitrated at a hearing that shall be concluded within
ten days immediately following the date the dispute is submitted to arbitration
unless a majority of the arbitrators shall elect to extend the period of
arbitration. Any award made by a majority of the arbitrators (x) shall be made
within ten days following the conclusion of the arbitration hearing, (y) shall
be conclusive and binding on the parties, and (z) may be made the subject of a
judgment of any court having jurisdiction.

(d) Any amount to which Executive is entitled under this Agreement (including
any disputed amount) which is not paid when due shall bear interest from the
date due but not paid at a rate equal to the lesser of eight percent (8%) per
annum and the maximum lawful rate.

6.3 Costs and Expenses. All administrative and arbitration fees, costs and
expenses shall be borne by the Company.

7. Indemnification. To the fullest extent permitted by the indemnification
provisions of the certificate of incorporation and bylaws of the Company in
effect as of the date of this Agreement and the indemnification provisions of
the corporation statute of the jurisdiction of the Company’s incorporation in
effect from time to time (collectively, the “Indemnification Provisions”), and
in each case subject to the conditions thereof, the Company shall (i) indemnify
Executive, as a director and/or officer of the Company or a subsidiary of the
company or a trustee or fiduciary of an employee benefit plan of the Company or
a subsidiary of the Company, or, if Executive shall be serving in such capacity
at the Company’s written request, as a director or officer of any other
corporation (other than a subsidiary of the company) or as a trustee or

 

- 12 -



--------------------------------------------------------------------------------

fiduciary of an employee benefit plan not sponsored by the Company or a
subsidiary of the Company, against all liabilities and reasonable expenses that
may be incurred by Executive in any threatened, pending, or completed action,
suit or proceeding, whether civil, criminal or administrative, or investigative
and whether formal or informal (collectively, “Claims”), because Executive is or
was a director or officer of the Company, a director or officer of such other
corporation or a trustee or fiduciary of such employee benefit plan, and against
which Executive may be indemnified by the Company, and (ii) pay for or reimburse
within twenty (20) days after request by Executive of the reasonable expenses
incurred from time to time by Executive in the defense of any proceeding to
which Executive is a party because Executive is or was a director or officer of
the Company, a director or officer of such other corporation or a trustee or
fiduciary of such employee benefit plan. The Company shall have the right to
defend Executive against a Claim with counsel of its choice reasonably
acceptable to Executive so long as (i) the Claim involves primarily money
damages, (ii) the Company conducts the defense of the Claim actively and
diligently and (iii) there are no conflicts of such counsel representing both
the Company and the Executive. So long as the Company is conducting the defense
of the Claim, (i) Executive may retain separate co-counsel at his sole cost and
expense and participate in the defense of the Claim, (ii) the Company shall not
consent to the entry of any judgment or enter into any settlement with respect
to the Claim, nor take any voluntary action prejudicial to the determination of
the Claim, without the prior written consent of the Executive, such consent not
to be unreasonably withheld and (iii) the Company will not consent to the entry
of any judgment or enter into any settlement with respect to the Claim unless a
written agreement from the party asserting the Claim is obtained releasing the
Executive from all liability thereunder. The rights of Executive under the
Indemnification Provisions and this Section 7 shall survive the termination of
the employment of Executive by the Company.

8. Assignment. This Agreement shall be binding upon and inure to the benefit of
the heirs and representatives of Executive and the assigns and successors of the
Company, but neither this Agreement nor any rights or obligations hereunder
shall be assignable or otherwise subject to hypothecation by Executive (except
by will or by operation of the laws of intestate succession) or by the Company,
except that the Company may assign this Agreement to any successor (whether by
merger, purchase or otherwise) to all or substantially all of the stock, assets
or businesses of the Company, if such successor expressly agrees to assume the
obligations of the Company hereunder.

9. Remedies. Executive acknowledges that the services Executive is to render
under this Agreement are of a unique and special nature, the loss of which
cannot reasonably or adequately be compensated for in monetary damages, and that
irreparable injury and damage will result to the Company and its Subsidiaries in
the event of any default or breach of this Agreement by Executive. The parties
agree and acknowledge that the breach by Executive of any of the terms of this
Agreement will cause irreparable damage to the Company and its affiliates, and
upon any such breach, the Company shall be entitled to injunctive relief,
specific performance, or other equitable relief (without posting a bond or other
security); provided, however, that this shall in no way limit any other remedies
which the Company and its affiliates may have (including, without limitations,
the right to seek monetary damages).

10. Survival. The provisions of Sections 4 through 20 shall survive the
expiration or earlier termination of the Term.

 

- 13 -



--------------------------------------------------------------------------------

11. Taxes. All payments to Executive under this Agreement shall be reduced by
all applicable withholding required by Federal, state or local law.

12. No Obligation to Mitigate; No Rights of Offset.

12.1 No Obligation to Mitigate. Executive shall not be required to mitigate the
amount of any payment or other benefit required to be paid to Executive pursuant
to this Agreement, whether by seeking other employment or otherwise, nor shall
the amount of any such payment or other benefit be reduced on account of any
compensation earned by Executive as a result of employment by another person;
provided that Executive and Executive’s dependents shall not be entitled to
continue to participate in the welfare benefit plans of the Company and its
Subsidiaries if Executive is covered by the welfare benefit plans of another
employer.

12.2 No Rights of Offset. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against Executive or others.

13. Notices. Any notice or other communications relating to this Agreement shall
be in writing and delivered personally or mailed by certified mail, return
receipt requested, or sent by overnight courier, to the party concerned at the
address set forth below:

 

  If to Company: 3900 Dallas Parkway, Suite 500

Plano, Texas 75093

Attn: General Counsel

 

  If to Executive: At Executive’s residence address as maintained by the Company
in the regular course of its business for payroll purposes.

Either party may change the address for the giving of notices at any time by
written notice given to the other party under the provisions of this Section 13.
If notice is given by personal delivery or overnight courier, said notice shall
be conclusively deemed given at the time of such delivery or upon receipt of
such couriered notice. If notice is given by mail, such notice shall be
conclusively deemed given upon deposit thereof in the United States mail.

14. Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior written and oral and all contemporaneous
oral agreements, understandings and negotiations with respect to the subject
matter hereof. Without limiting the generality of the foregoing sentence, this
Agreement supersedes any prior employment agreement, oral or written, including
the Prior Agreement, which shall terminate and be cancelled as of the Effective
Date, except for any breaches thereof by Executive prior to the Effective Date
which shall survive such termination. This Agreement may not be changed orally,
but only by an agreement in writing signed by both parties.

 

- 14 -



--------------------------------------------------------------------------------

15. Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original, but all of which together shall constitute one agreement.

16. Construction. This Agreement shall be governed under and construed in
accordance with the laws of the State of Texas, without regard to the principles
of conflicts of laws. The paragraph headings and captions contained herein are
for reference purposes and convenience only and shall not in any way affect the
meaning or interpretation of this Agreement. It is intended by the parties that
this Agreement be interpreted in accordance with its fair and simple meaning,
not for or against either party, and neither party shall be deemed to be the
drafter of this Agreement.

17. Severability. The parties agree that if any provision of this Agreement as
applied to any party or to any circumstance is adjudged by a court or arbitrator
to be invalid or unenforceable, the same will in no way affect any other
circumstance or the validity or enforceability of this Agreement. Without
limiting the generality of the foregoing, in particular, if any provision in
Section 4, or any part thereof, is held to be unenforceable because of the
duration of such provision or the area covered thereby, the parties agree that
the court or arbitrator making such determination shall have the power to reduce
the duration and/or area of such provision, and/or to delete specific words or
phrases, and in its reduced form, such provision shall then be enforceable and
shall be enforced. In addition, in the event of a breach or violation by
Executive of Section 4, the Non-compete Period and the Non-solicitation Period
shall be automatically extended respectively by the amount of time between the
initial occurrence of the breach or violation and when such breach or violation
has been duly cured.

18. Binding Effect. Subject to Section 8 hereof, the rights and obligations of
the parties under this Agreement shall be binding upon and inure to the benefit
of the permitted successors, assigns, heirs, administrators, executors and
personal representatives of the parties.

19. Effective Date; Effect on Prior Agreement. This Agreement shall become
effective as of the date first above written. This Agreement contains the entire
understanding between the parties hereto and supersedes in all respects any
prior or other agreement or understanding between the Company or any affiliate
of the Company and Executive, including, without limitation, the Prior Agreement
by and between the Company and Executive, which agreement shall terminate in all
respects upon the Effective Date.

20. Executive’s Cooperation. During the Term and for five (5) years thereafter,
Executive shall cooperate with the Company and its Subsidiaries in any internal
investigation, any administrative, regulatory or judicial proceeding or
investigation or any material dispute with a third party, in each case as
reasonably requested by the Company (including, without limitation, Executive’s
being reasonably available to the Company upon reasonable notice for interviews
and factual investigations, appearing at the Company’s request to give testimony
without requiring service of subpoena or other legal process, volunteering to
the Company all pertinent information and turning over to the Company all
relevant documents which are or may come into Executive’s possession, all at
times and on schedules that are reasonably consistent with Executive’s other
activities and commitments), in each case limited to the extent that such
cooperation (a) becomes unduly burdensome for Executive (including in terms of
the time commitments required by Executive in connection with such cooperation),
(b) in the event that

 

- 15 -



--------------------------------------------------------------------------------

such cooperation is required after the Term, unreasonably interferes with
Executive’s duties under his then current employment, (c) causes Executive to
breach in any material respect any material agreement by which he is bound, or
(d) is limited to the extent Executive is advised by legal counsel that such
cooperation would not be in Executive’s best interests. In the event that the
Company requires Executive’s cooperation in accordance with this paragraph, the
Company shall reimburse Executive solely for: (i) his reasonable out-of-pocket
expenses (including travel, lodging and meals) upon submission of receipts and
(ii) any reasonable attorneys’ fees incurred by Executive to the extent that,
after consultation with the Company, Executive deems it advisable to seek the
advice of legal counsel regarding his obligations hereunder.

21. Beneficiaries; References. Executive shall be entitled to select (and
change, to the extent permitted under any applicable law) a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
Executive’s death, and may change such election, in either case by giving the
Company written notice thereof. In the event of Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative, and the Company shall pay amounts payable under this
Agreement, unless otherwise provided herein, in accordance with the terms of
this Agreement, to Executive’s personal or legal representatives, executors,
administrators, heirs, distributees, devisees, legatees or estate, as the case
may be.

[Signature Page Follows]

 

- 16 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement on the
day and in the year first written above.

 

COMPANY: CINEMARK HOLDINGS, INC.

By:

  /s/ Lee Roy Mitchell

Name:

 

Lee Roy Mitchell

Title:

 

Chairman of the Board

EXECUTIVE: /s/ Timothy Warner

Timothy Warner

 

- 17 -